IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WARREN M. CROSS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1913

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 16, 2016.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Richard T. Hill, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, David Llanes and Kathryn Lane, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and JAY, JJ., CONCUR.